Title: From John Adams to Daniel McNeill, 9 October 1778
From: Adams, John
To: McNeill, Daniel


     
      Sir
      Passi Octr. 9. 1778
     
     The Bearer of this Captain Richard Grinnell, is well qualified, I believe for Some Place in your ship, if you have any vacant. He has a Strong Inclination to take seventeen Whalemen on the Coast of Brazil. If you have an Inclination for so glorious an Enterprize, I am Sure you cannot engage in one, more for the Honour and Interest of your Country. In all Events, whether you can give Grinnell a Place or not, or whether you go a Whaling or not, I wish you could accommodate him with a Passage, because he is I think, honestly and zealously a Friend to his Country. I beg your Pardon, sir, for this Freedom, to which I have not the least right, and am with much Esteem your humble servant.
    